In a matrimonial action in which the parties *425were divorced by judgment entered June 27, 1995, the defendant former wife appeals from so much of an order of the Supreme Court, Nassau County (Maraño, J.), dated September 4, 2001, as denied her motion for leave to enter a money judgment for maintenance arrears and for an award of an attorney’s fee on the grounds of res judicata and collateral estoppel.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, and the matter is remitted to the Supreme Court, Nassau County, for a determination of the motion on the merits.
Under the circumstances of this case, the doctrines of res judicata and collateral estoppel are not applicable (see Buechel v Bain, 97 NY2d 295, 303; Ryan v New York Tel. Co., 62 NY2d 494, 500; Matter of Dyandria M. v Gerard M., 278 AD2d 37). O’Brien, J.P., Krausman, Townes and Cozier, JJ., concur.